Per Curiam.
The petitions herein were sufficient. They contained a statement that the signers were duly qualified voters who had registered to vote in the borough of Manhattan, city of New York, within eighteen months previous to the filing of the petition. In this respect the petitions differed from those considered in Matter of Goldberg v. Cohen (257 App. Div. 675; affd., 281 N. Y. 776). As we indicated in the case cited, there is no express requirement in the statute that the address of registration be given.
The order appealed from should be reversed and the motion denied.
Order unanimously reversed, without costs, and motion denied.